DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/2019 and 2/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner.

Drawings
The drawings are objected to because Figure 2, step 208 should read “limit arcing from catheter electrode”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Specification
The disclosure is objected to because of the following informalities:
Should read “catheter electrodes” on page 10, Par [0047], line 8.
Should read “generate a series of DC energy pulses” on page 10, Par. [0049], line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wham 2007 (US PGPub 2007/0250052) in view of Grasse et al. 2012 (US PGPub 2013/0338467).
Regarding claim 1, a method of controlling an electroporation system (method of performing electrosurgical procedure to detect arcing using impedance, Figure 3) including a direct current (DC) energy source (DC power supply 27, Figure 2), a return electrode connected to the DC energy source (multiple return terminals connected to generator 20, Par. [0017]), and a catheter connected to the DC energy source (electrosurgical instrument 10 can be cutting probe, ablation probe, forceps, monopolar or bipolar, etc., Par. [0015]), the catheter having at least one catheter electrode (active electrode 24), the method comprising:
positioning the return electrode near a target location within a body by positioning a patch electrode on an external surface of the body (monopolar return electrode disposed on patient’s body, Par [0016]); 
positioning the catheter electrode within the body adjacent the target location within the body (active electrodes are adapted to apply electrosurgical energy to tissue, Par. [0007]);
determining a system impedance with the return electrode positioned near the target location and the catheter electrode positioned within the body (tissue impedance measured and monitored, derived from voltage and current signals, Figure 3 step 110);
adjusting the system impedance to a target impedance (match impedance to predetermined target impedance or impedance value from a look-up table, Par. [0026], Figure 3 step 120) to limit arcing from the catheter electrode (in order to detect and prevent aggressive arcing, Figure 3 step 130, Par. [0027-0028]).

Regarding claim 6, Wham and Grasse et al disclose the method of claim 1 (demonstrated previously) further comprising determining the target impedance based at least in part on a characteristic of the catheter. Grasse et al discloses that the catheter electrodes can be treated to increase surface area or reduce impedance (Par. [0092]), and since it is well-known that impedance is measured between the active and return electrodes, it is understood that changing the catheter active electrode would also alter the impedance.
Regarding claim 7, Wham and Grasse et al disclose the method of claim 6 (demonstrated previously) wherein determining the target impedance comprises determining the target impedance based at least in part on one or more of a surface area of the catheter electrode, a shape of the catheter, a shape of the catheter electrode, a size of the catheter, a distance between the catheter electrode and an additional catheter electrode on the catheter, a time interval between pulses of energy output by the DC energy source, and a target electrical current density for the catheter electrode. Grasse et al discloses that the catheter may consist of different shapes or number of electrodes (Par. [0047]), as well as timing of energy delivery (Par. [0091]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Wham impedance feedback and arc limiting system with Grasse et al’s impedance alterations via the catheter in order to achieve more efficient energy delivery and reduce sparking (Par. [0091-0092]).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wham 2007 (US PGPub 2007/0250052) and Grasse et al. 2012 (US PGPub 2013/0338467), as applied to claim 1 above, in further view of Bowers et al 1988 (US 4,727,874).
Regarding claim 2, Wham and Grasse et al disclose the method of claim 1 (demonstrated previously) wherein adjusting the system impedance to a target impedance comprises adjusting a system resistance to a target resistance. Bowers et al discloses control of output pulsed power from an electrosurgical generator using resistors, switches, and impedance by limiting current and voltage to prevent undesired arcing. While it is well-known in the art that resistance and impedance can be interchanged in Ohm’s law, V=IR, Bowers et al teaches that output voltage is related to a given impedance or resistance load (Col. 8 lines 13-17) in addition to Wham disclosing that voltage and current signals are directly related to impedance signals (Par. [0027]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Wham and Grasse et al’s impedance feedback and arc limiting 
Regarding claims 3 and 4, Wham and Grasse et al disclose the method of claim 2 (demonstrated previously) wherein adjusting the system resistance comprises connecting (or removing) at least one resistor to one of the catheter and the return electrode. Bowers et al discloses switches 106A and 106B and a resistor-divider network with resistors 108, 110 (Figure 7). The surgeon chooses which switch depending on the mode of operation, and thus the level of the desired current, power, or voltage signal, which connects or disconnects a resistor to the electrode output (Col. 8 lines 23-44). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Wham and Grasse et al’s impedance feedback and arc limiting system in a catheter with Bowers et al’s power control using switches in order to improve generator signals for the overall power control (Col. 9 lines 46-57).
Regarding claim 5, Wham and Grasse et al disclose the method of claim 2 (demonstrated previously) wherein the electroporation system includes an adjustable resistance connected to one of the catheter and the patch electrode, and adjusting the system resistance comprises varying the adjustable resistance. Wham discloses that the target impedance can be determined from look-up tables (Par. [0026]) or as calculations (Par. [0022]), allowing for variable possible impedances. Since Wham teaches that impedance, voltage, and current are directly related, then variable impedance indicates variable resistance, which variable resistance connection is taught by Bowers et al (Col. 9 line 58 – Col. 10 line 13). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Wham and Grasse et al’s impedance feedback and arc limiting system in a catheter with Bowers .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wham 2007 (US PGPub 2007/0250052) and Grasse et al. 2012 (US PGPub 2013/0338467), in further view of Woloszko et al 2016 (US PGPub 2016/0022349).
Regarding claim 15, Wham and Grasse et al. disclose a method of detecting arcing in an electroporation system including a direct current (DC) energy source, a return electrode connected to the DC energy source, and a catheter connected to the DC energy source, the catheter having at least one catheter electrode, the method comprising: positioning the return electrode near a target location within a body; positioning the catheter electrode within the body adjacent the target location within the body; monitoring a system impedance with the return electrode positioned near the target location and the catheter electrode positioned within the body (demonstrated previously);
detecting a positive deflection in the system impedance, the positive deflection indicative of arcing (Wham discloses that impedance and arcing are correlated, where high impedance occurs after arcing, thus a positive deflection or increase in impedance; as well as rapid changes in voltage and current, Par. [0027]);
and generating an alert, based on the detection, the alert indicating that arcing has occurred (upon detection of an arc, energy output may be stopped or adjusted, Figure 3 step 150, Par. [0028]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ross 2012 (US PGPub 2012/0098351) discloses a generator that utilizes an LC circuit to control current spiking and thus arcing, also using DC voltage.
Johnston 2012 (US PGPub 2012/0220997) discloses system and method for detecting and suppressing arc formation using switching components to supply energy through resistors or to ground the energy through resistors. 
Becker et al 1998 (US 5,772,659) discloses power control in an electrosurgical generator using DC power to produce impedance (resistance) matching using resistors.
Amoah 2014 (US PGPub 2014/0303615) discloses a safety circuit to prevent shock and arcing during ionizing, laporoscopic surgeries by utilizing resistors to control current and thus impedance.
Boyd et al 1990 (EP 0358336 A1) discloses a high-current pulse generator for tissue ablation that avoids arcing and optimizes energy delivery with electrode area/geometry.
Neal et al 2018 (US PGPub 2018/0071014) discloses a system and method for electroporation that prevents arcing with real-time feedback (impedance), resistors, and an external grounding pad during monopolar operation.
Azamian et al 2016 (US PGPub 2016/0128767) discloses an impedance feedback control that discloses the effects of current density, power, and surface area of electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY K SLOAN whose telephone number is (571)272-0818. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NANCY K SLOAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794